Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 29, 2016                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  150135 & (30)                                                                                     Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 150135
                                                                    COA: 321882
                                                                    Macomb CC: 2012-001506-FH;
                                                                                2012-001507-FH
  KEITH LEO OLSON,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the application for leave to appeal the July 31, 2014 order
  of the Court of Appeals is considered. With regard to the defendant’s challenge to costs,
  leave to appeal is DENIED, because we are not persuaded that the question presented
  should be reviewed by this Court prior to the completion of the proceedings authorized
  by the Macomb Circuit Court. In all other respects, leave to appeal is DENIED, because
  the defendant has failed to meet the burden of establishing entitlement to relief under
  MCR 6.508(D). The motion to dismiss the charges pursuant to section 8 of the Michigan
  Medical Marijuana Act, MCL 333.26428, is DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 29, 2016
         a0321
                                                                               Clerk